Dear Executive Director Campbell,
¶ 0 This office has received your request for an Attorney General Opinion asking, in effect, the following question:
Under the State Dental Act, is a general license to practicedentistry under 59 O.S. 1991, § 328.21[59-328.21] required prior to thegrant of a license to practice a specialty under 59 O.S. 1991, §328.22[59-328.22]?
¶ 1 The State Dental Act, 59 O.S. 1991, §§ 328.1[59-328.1] to 328.73, provides for the issuance of general licenses for the practice of dentistry under Section 328.21 and specialty licenses under Section 328.22. Regarding specialty licenses, Section 328.22 provides:
  No person qualified to practice dentistry, as defined herein, shall announce and/or hold himself out to the public as limiting his practice to, or as being especially qualified in, any branch of dentistry, without first having obtained a license therefor from the Board of Governors as hereinafter provided.
¶ 2 Regarding issuance of the license, the section further states:
  The issuing of a specialist license by the Board of Governors is a special privilege granted to that  member, which allows him to announce to the public that he is especially qualified in a particular branch of dentistry. Any member granted this special privilege must limit his practice to the specialty in which he is licensed, or said specialist's license may be revoked or suspended, as herein provided.
59 O.S. 1991, § 328.22[59-328.22] (emphasis added).
¶ 3 Thus, Section 328.22 makes clear that the issuance of or practice under a specialty license is limited to a "member."
¶ 4 Under 59 O.S. 1991, § 328.5[59-328.5], member is defined as "all persons now entitled to practice dentistry in this state." Section 328.21 establishes the requirements for receiving a license to practice dentistry under the Act. The first sentence in that section makes clear:
  No person, unless currently registered to practice dentistry or dental hygiene in this state at the effective date of this act, shall begin the practice of dentistry or dental hygiene for himself, a dentist, any institution or individual without first applying for and obtaining a license from the Board of Governors. . . .
59 O.S. 1991, § 328.21[59-328.21] (emphasis added).
¶ 5 Thus, Section 328.22 requires that applicants hold a general license under Section 328.21 prior to the issuance of a specialty license, as they must be "members" capable of practicing dentistry.
¶ 6 It is, therefore, the official Opinion of the AttorneyGeneral that:
An individual must first obtain a general license to practicedentistry under 59 O.S. 1991, § 328.21[59-328.21] before a license topractice a specialty can be issued under 59 O.S. 1991, § 328.22[59-328.22].
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
KEVIN NELSON ASSISTANT ATTORNEY GENERAL